Title: From John Adams to John Quincy Adams, 10 April 1811
From: Adams, John
To: Adams, John Quincy



My dear Son
Quincy April 10. 1811

Yesterday Mr Pope of The House of Boardman and Pope, No. 37. India Wharf, was so obliging as to call upon Us to let Us know that they had a Ship to depart for St Petersbourg on Fryday next the 12th. The Ship Cordelia Captain Boit: and that they were desirous of taking any Letters from Us. Since then I have heard that Mr.  Jordan is going in her, but he has not been so complaisant as to Let us know it.
Concordiâ res parvæ crescunt: discordiâ maxima dilabuntur. Jefferson, Hamilton, Randolph Knox &c were always in dissention in Washingtons time. You know what happened in the time of his successor: not so much dissentions among themselves, and as Contradictions to their Master. We have formidable Amounts, now of Controversies in the Cabinet. Smith out, Monroe in; Eustis going out, the Lord knows what Clintonian or Livingstonian coming in. Duane Seriatim attacking Gallatin and pleading the Cause of Wilkinson. &c &c &c
It is agreed on all Sides that Gerry and Gray are chosen and probably a Majority of senators of their Confidence. All is yet uncertainty from Europe. A special session of Congress is expected by many.
In this state of Things I think you cannot hesitate to accept a Seat on the Bench. I do devoutly pray that you may not refuse it. How corrupt and malicious sower might be the motives of some who voted for it, I am sure it is a smile of Providence upon you and yours.
Duane has published Franklins Secret Journal in France, in four Volumes of his Works. I have not seen them. I have already sent to the Printers matter enough for Six or Eight or Twelve Months to come and have but just arrived at Paris to meet the Ministers of Peace. My famous Journal with all its follies on its  head must now come out! and to the discussions of this day must be added the dissentions of 30 years ago. So be it.
I believe it will be found that The President of the United States must have some controul over his Ministers Secretaries & heads of departments.
Reason, notwithstanding the Prophecy of Manilius has not yet made Progress enough to subdue the formidable Host of Passions Prejudices and Interests, his Enemies to preserve Harmony and pure undeviating public Virtue; much less as a perfect conformity of Understanding among Mankind.
Love as Usual. All well. Uncle Cranch swallowed up in Raptures with a new Book called Bible News. A new Sect of Christians to be called Worcesterians rising up. Poor human Nature: Disputes in Religion and dissentions in Politicks, without End.
The Boys well Yesterday. good Boys.

A.